Kruse, J. (dissenting):
It is not proposed to reverse this judgment because it is against the weight of evidence or on account of any infirmity in any of the proceedings harmful to the appellant, save only that one of the findings of the trial judge contained in his decision is inconsistent with another finding of fact made at the request of. appellant.
I think the two findings are not inconsistent. The tenth finding made upon the request of the appellant and relied upon by him for reversing the judgment is to the effect that during the month of October, 1902, the plaintiff in a conversation with William S. Horse, one of the defendant mortgagees, regarding the lumber which Morse’s firm was furnishing, stated to Morse that the house upon the premises in- question was being built for him. The mortgage was not taken until the Itth day of November, 1902, so that at the time when the conversation referred' to took place Morse was not interested in any way in the title to the premises, nor was-lie called upon to make inquiry. Hor does it appear that at that time he even contemplated taking any mortgage upon, the premises. It is true that if at the time Morse took the' mortgage his attention had been called to this conversation or if it appeared that he still had in mind the information given him when the lumber was being sold he would be chargeable therewith. .(Foulks v. Reed, 89 Ind. 310, 314.) It seems to me, however, that the third finding contained in the decision negatives that fact, for there it is specifically *585found that the mortgage was executed and delivered to the mortgagees for a good and valuable consideration without notice of the contract or of any other claim or lien of the plaintiff’s affecting said premises.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.